.       .
                                                                   625



         OFFICE    OF   THE   AlTORNEY        GENERAL   OF TEXAS
                                   AUSTlN




    EonormbloL. A. Wtir
    atrtr 8uprrl.ntrnaiult
                        0r l'ublioIrlrtnlot
    Aaatin, Tour
    Dmr 8irt                  Attmtlonr Mr.
                              chid cmk urd
                              TooatlonelDid




                                         to end rr6m
                                         af Ur. 8. A.


                               mr0t0t       or ~-0   monoraior
                         r; or dtrading the rbotr oon-
                         tiolrtlonor thr Oonrral As-
            9roprtitloabill 0r thr Uth Lo6lrletPro
            brown en 84n8to Eill r27?
     .        .




Eoaoablr           L. A. wooda,     pego   9


               *2. Can the State Ls~lalaturr  prr-
         tent by It8 eote tha MO of Federel Funda
         eP9ro9rlatd  by the Coagrraa or tha United
         Stetaa for e apaoffio purpose rhea this
         Fabrral mnay ia on drpoait ritb the State
         Treasurer?”

                   If thr moaqa to br pei4 la dafreyllrg    the U-
pm808 or           the propo6sil trip8 to OraundRapida, mohigen,
em to ba           peid *uolualral~    tron rederel funda,r   in tha
au180 thet          they ere aot to br peid bf warred     dram on
the Stat.          Truaaurarof Tuna, t&a the proriaionaooa-
telnad In          Seaata Bill Ho. 07 paasad by the mowat ma-
don      oi       thr Tuaa Laglsletwe oan         bairo   no brarlrqg   thare-
0%

                   If, howetrr,     JOQ mean br your puratlon           that
tho r868rel          aan~ys   hem            Into the State Tree-
                                     be~oa peld
aurr, then          the -anewer to your rtret qusatlon la mm-
trolled  by the following   prorlalon In the goner81 rider
ts7t;e  depertaantal   appropriation  bill (-to    Bill.
     :
                ‘Any such federalfund8 ea ae~ be
         drposite;d in the State Treasury end hare-
         by eppropriatrd   to the apaolfio purpoaa
         authorized by the iredrral Coterornt.   a
           We 60 not hem before ue the aot,order    or regule-
tlon purauent to which the mor+y to uhioh fou ref#r     we8 do-
lirsred  br the fadaralgovsrnaaat.   If the propoaed trip of
t&ear three state mployeer may be reaaoaablr     ooaatruod to
b0 within auoh ~apcoiflo  purpoaam, warrenta In pameat or
theix trawling   expeaere nay be propsrly dram by tha C-P-
troller          the proper fund la the Stata lbXa8WY*
         lg a ia et

                   w0 Pm8t uaolino to eaawcr your rrcond quartion
for tha reeaon          thst the easia ia hppothetioel.
                                                  Youra Yuy      truly